Filed:   May 19, 2000

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                             No. 00-6009
                      (CR-94-206-S, CA-97-61-S)



United States of America,

                                                 Plaintiff - Appellee,

          versus


Anthony D. Hawks,

                                                 Defendant - Apellant.



                              O R D E R



     The court amends its opinion filed April 20, 2000, as follows:

     On page 1, section 3, lines 2-3, and page 2, line 7 of opinion

-- the district court case numbers are corrected to read CR-94-206-

S and CA-97-61-S.

                                       For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
                              UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-6009



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANTHONY D. HAWKS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CR-
94-206-S, CA-97-61-S)


Submitted:   March 28, 2000                 Decided:   April 20, 2000


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Anthony D. Hawks, Appellant Pro Se. Jamie M. Bennett, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Anthony D. Hawks appeals the district court’s orders denying

his motion for new trial under Fed. R. Crim. P. 33 and his motion

for reconsideration of the same.       We have reviewed the record and

the district court’s opinions and find no reversible error.       Ac-

cordingly, although we grant Hawks’ motion to proceed on appeal in

forma pauperis, we affirm on the reasoning of the district court.

See United States v. Hawks, Nos. CR-94-206-S; CA-97-61-S (D. Md.

Nov. 10; Nov. 16, 1999).*   We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                              AFFIRMED




     *
       Although the orders from which Hawks appeals were filed on
October 25, 1999, and November 15, 1999, they were entered on the
district court’s docket sheet on November 10, 1999, and November
16, 1999. November 10, 1999, and November 16, 1999 are therefore
the effective dates of the district court’s decisions. See Fed. R.
Civ. P. 58 and 79(a); see also Wilson v. Murray, 806 F.2d 1232,
1234-35 (4th Cir. 1986).


                                   3